DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/24/2019 and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Foreign Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Amendment
This Office Action is in response to applicant's preliminary amendments filed on 06/25/2019.  Examiner has acknowledged and reviewed applicant's amendment of claims 1 – 5 and 7, and the addition of new claims 9 - 14.  Examiner has reviewed amended claims 1 – 5 and 7 and newly added claims 9 - 14, and those claims do not constitute new matter issues.  



The drawings are objected to because Figures 9 - 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U. S. C. 102(a)(1) as being anticipated by Kaneko (JP 2004184238 A).


    PNG
    media_image1.png
    338
    553
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    336
    325
    media_image2.png
    Greyscale


Regarding claim 1, Kaneko discloses a testing method of thermal barrier coating (TBC) (paragraph 13, line 17) (or evaluating presence or absence of damage to TBC formed on a bending part on which compression stress acts, the testing method of TBC (paragraph 13, all lines, therein) comprising:
preparing a test piece (holders, Figure 7, elements 3a-b) that includes a pair of arm parts (Figure 6, elements 41 and 42), a bending part (moving blade, Figure 7, element 40) arranged between the pair of arm parts, and a TBC layer (Figure 7, element 20) on a bending surface (rising portion, Figures 6 and 7, element 44) of the bending part;
attaching the test piece to a compression testing device (shown beneath double-headed, vertical arrow shown in Figure 7) after the test piece
applying compression stress (shown by double-headed, vertical arrow shown in Figure 7)  to the test piece in a direction for bringing the pair of arm parts close together attaching the test piece with the compression testing device, wherein
the pair of arm parts are arranged so as to separate from each other from base end portions toward front end portions of the arm parts (as shown in Figure 7), and
the bending part is arranged between the base end portions (holders, Figure 7, elements 3a-b).
Regarding claim 2, Kaneko discloses the testing method of TBC, wherein, preparing the test piece includes forming a pair of round holes (paragraph 10, lines 1 – 4) passing through the arm parts (Figure 6, elements 41 and 42) in a plate thickness direction the pair of arm parts,  attaching the test piece includes attaching the test piece to the compression testing device (shown beneath double-headed, vertical arrow shown in Figure 7) through pins inserted into the pair of round holes, and applying the compression stress includes applying  compression stress (as shown by double-headed, vertical arrow shown in Figure 7) to the test piece in a direction for bringing the pair of arm parts close together through the pins.
Regarding claim 5, Kaneko discloses a test piece that is used in a testing method of TBC for evaluating presence or absence of damage to TBC formed on a bending part on which compression stress acts, the test piece TBC (paragraph 12, all lines, therein) comprising:
a pair of arm parts (Figure 6, elements 41 and 42);
a bending part that is arranged between the pair of arm parts; and
a TBC layer (paragraph 13, line 17) on a bending surface of the bending part, wherein
the pair of arm parts are arranged so as to separate from each other from  base end portions toward front end portions of the arm parts (as shown in Figure 7), and
the bending part is arranged between the base end portions (holders, Figure 7, elements 3a-b).
Regarding claim 6, Kaneko discloses the test piece, wherein:
a pair of round holes (paragraph 10, lines 1 – 4) passing through the pair of arm parts (Figure 6, elements 41 and 42) in a plate thickness direction is included in the pair of arm parts, and
the test piece is to be attached to a compression testing device (as shown in Figure 7) through pins inserted into the pair of round holes.
Allowable Subject Matter
Claims 3, 4, 7 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF